


EXHIBIT 10.1






















HNI CORPORATION




2007 STOCK-BASED COMPENSATION PLAN
















--------------------------------------------------------------------------------




TABLE OF CONTENTS


I.
PURPOSES; EFFECT ON PRIOR PLANS                 



1.1    Purpose                                 
1.2    Effect on Prior Plans                             


II.
DEFINITIONS                                 



III.
ADMINISTRATION                             

3.1    Power and Authority of the Committee                 
3.2    Delegation                                 
3.3    Power and Authority of the Board                     
3.4    Liability and Indemnification of the Plan Administrators         


IV.
ELIGIBILITY                                 



V.
SHARES AVAILABLE FOR AWARDS                     

5.1    Shares Available                             
5.2    Accounting for Awards                         
5.3    Adjustments                                 
5.4    Award Limitations                             


VI.
OPTIONS AND STOCK APPRECIATION RIGHTS             

6.1    Options                                 
6.2    Stock Appreciation Rights                         


VII.
STOCK AWARDS    

7.1    Restricted Stock and Restricted Stock Units    
7.2    Deferred Share Units    
7.3    Performance Share Awards    
7.4    Stock Grant Awards    
7.5    Dividend Equivalents    


VIII.
GENERAL PROVISIONS GOVERNING AWARDS    

8.1    Consideration for Awards    
8.2    Awards Subject to Performance Measures    
8.3    Awards May Be Granted Separately or Together    
8.4    Forms of Payment under Awards    
8.5    Termination of Employment    
8.6    Limits on Transfer of Awards    
8.7    Restrictions; Securities Exchange Listing    
8.8    Tax Withholding    


IX.
AMENDMENT AND TERMINATION; CORRECTIONS    

9.1    Amendments to the Plan    
9.2    Amendments to Awards    
9.3    Correction of Defects, Omissions and Inconsistencies    






--------------------------------------------------------------------------------




X.
CHANGE IN CONTROL    

10.1    Consequences of Change in Control    
10.2    Definition of Change in Control    


XI.
GENERAL PROVISIONS GOVERNING PLAN    

11.1    No Rights to Awards    
11.2    Rights as Stockholder    
11.3    Governing Law    
11.4    Award Agreements    
11.5    No Limit on Other Compensation Plans or Arrangements    
11.6    No Right to Employment    
11.7    Severability    
11.8    No Trust or Fund Created    
11.9    Securities Matters    
11.10    No Fractional Shares    
11.11    Headings    
11.12    Nontransferability    
11.13    No Other Agreements    
11.14    Incapacity    
11.15    Release    
11.16    Notices    
11.17    Successors    


XII.
EFFECTIVE DATE AND TERM OF PLAN    















--------------------------------------------------------------------------------




HNI CORPORATION
2007 STOCK-BASED COMPENSATION PLAN


HNI Corporation, an Iowa corporation (the “Corporation”), first adopted the HNI
Corporation 2007 Stock-Based Compensation Plan (the “Plan”) on May 8, 2007. The
Plan was amended and restated effective May 8, 2007 to comply with Section 409A
of the Internal Revenue Code. The Plan was further amended effective as February
23, 2009. The Corporation hereby amends and restates the Plan, effective
February 17, 2010; provided, however, that certain provisions of the Plan are
subject to shareholder approval as described in Article 12.


I.    PURPOSES; EFFECT ON PRIOR PLANS


1.1    Purpose. The purpose of the Plan is to aid the Corporation in recruiting
and retaining employees capable of assuring the future success of the
Corporation through the grant of Awards of stock-based compensation. The
Corporation expects that the Awards and opportunities for stock ownership in the
Corporation will provide incentives to Plan participants to exert their best
efforts for the success of the Corporation's business and thereby align the
interests of Plan participants with those of the Corporation's stockholders. For
purposes of the Plan, references to employment by the Corporation shall also
mean employment by a Subsidiary.


1.2    Effect on Prior Plans. From and after the date of stockholder approval of
the Plan, no awards shall be granted under the Corporation's Stock-Based
Compensation Plan, as amended, but all outstanding awards previously granted
under that plan shall remain outstanding in accordance with their terms.
II.    DEFINITIONS


In addition to other terms that may be defined elsewhere herein, wherever the
following terms are used in this Plan with initial capital letters, they shall
have the meanings specified below, unless the context clearly indicates
otherwise.


(a)“Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Share Unit, Performance Share Award, Stock Grant
Award, or Dividend Equivalent Award granted under the Plan.


(b)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award granted under the Plan. Each Award Agreement
shall be subject to the applicable terms and conditions of the Plan and any
other terms and conditions (not inconsistent with the Plan) determined by the
Committee.


(c)“Board” means the Board of Directors of the Corporation.


(d)“Change in Control” has the meaning set forth in Section 10.2 of the Plan.


(e)“Chief Executive Officer” means the Chief Executive Officer of the
Corporation.


(f)“Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.






--------------------------------------------------------------------------------




(g)“Committee” means the Committee designated by the Board, consisting of two or
more members of the Board, each of whom shall be: (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act; and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.


(h)“Corporation” means HNI Corporation, an Iowa corporation.


(i)“Deferred Share Unit” means a unit evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.


(j)“Deferred Share Unit Award” means a right to receive Deferred Share Units
granted under Section 7.2 of the Plan.


(k)“Disability or Disabled,” with respect to a Participant, means that the
Participant satisfies the requirements to receive long-term disability benefits
under the Corporation-sponsored group long-term disability plan in which the
Participant participates without regard to any waiting periods, or that the
Participant has been determined by the Social Security Administration to be
eligible to receive Social Security disability benefits. A Participant shall not
be considered to be Disabled unless the Participant furnishes proof of the
Disability to the Corporation in such form and manner as the Corporation may
require.


(l)“Dividend Equivalent” means a right granted under Section 7.5 of the Plan
with respect to Restricted Stock, Restricted Stock Units, Performance Shares,
Deferred Share Units or Stock Grant Awards to receive payment equivalent to the
amount of any cash dividends paid by the Corporation to holders of Shares.


(m)“Eligible Employee” means any employee (including an officer) of the
Corporation or a Subsidiary whom the Committee determines to be an Eligible
Employee.


(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(o)“Fair Market Value” of a Share means the closing price of a Share as reported
on the New York Stock Exchange on the date as of which such value is being
determined, or, if there are no reported transactions for such date, on the next
preceding date for which transactions were reported; provided, however, that if
Fair Market Value for any date cannot be so determined, Fair Market Value shall
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem reasonable
and within the meaning of Code Section 409A and the regulations thereunder.


(p)“162(m) Employee” means a “covered employee” of the Corporation within the
meaning of Section 162(m)(3), or any subsequent authority or any individual whom
the Committee in its judgment determines is likely to be a “covered employee.”


(q)“Operating Unit” means either: (i) the Corporation as a whole; (ii) an
individual Subsidiary, division, store, or other business unit of the
Corporation; or (iii) a grouping of business units that employs the individuals
that have been approved to participate in the Plan by the Board.


(r)“Option” means an option to purchase Shares granted under Section 6.1 of the
Plan. All Options granted under the Plan shall be “non-statutory stock options,”
meaning that they are not intended to satisfy the requirements set forth in
Section 422 of the Code to be “incentive stock options.”






--------------------------------------------------------------------------------




(s)“Participant” means an Eligible Employee who is designated by the Committee
to be granted an Award under the Plan.


(t)“Performance Measure” means the criteria and objectives established by the
Committee, which shall be satisfied or met as a condition to the exercisability,
vesting or receipt of all or a portion of an Award. Notwithstanding the
preceding sentence, in the case of a 162(m) Employee, the Performance Measure
shall be based exclusively on one or more of the following corporate-wide or
Subsidiary, division, or Operating Unit financial measures: (1) pre-tax profit
or after-tax gross profit, (2) operating income, (3) operating profit, (4)
earnings before interest, taxes, depreciation and amortization, (5) income
before taxes, (6) net income, (7) revenue, (8) cash flow, (9) return on invested
capital, (10) return on net assets, (11) pre-tax or after tax profit margin,
(12) pre-tax or after-tax profit growth, (13) revenue growth, (14) stock price
and (15) economic profit. In the sole discretion of the Committee, the Committee
may amend or adjust the Performance Measures or other terms and conditions of an
outstanding Award in recognition of unusual or nonrecurring events affecting the
Corporation or its financial statements or changes in law or accounting
principles.


Each goal described above may be expressed on an absolute or relative basis, may
be based on or otherwise employ comparisons based on current internal targets,
the past performance of the Corporation (including the performance of one or
more Subsidiaries, divisions, or Operating Units) or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital (including, but limited to, the
cost of capital), shareholders' equity and/or shares outstanding, or to assets
or net assets.


(u)“Performance Share Award” means a right granted under Section 7.3 of the Plan
to receive Shares contingent upon the attainment of specified Performance
Measures.


(v)“Plan” means the HNI Corporation 2007 Stock-Based Compensation Plan, as set
forth herein, and as may be amended or restated from time to time.


(w)“Restricted Stock” means Shares subject to forfeiture restrictions
established by the Committee.


(x)“Restricted Stock Award” means a grant of Restricted Stock under Section 7.1
of the Plan.


(y)“Restricted Stock Unit” means a unit evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date subject to forfeiture restrictions established by the Committee.


(z)“Restricted Stock Unit Award” means a grant of Restricted Stock Units under
Section 7.1 of the Plan.


(aa)“Retirement Eligible Date” means the date on which the Participant has
either attained age 65, or age 55 with ten years of service with the Corporation
or a Subsidiary. The Chief Executive Officer or, with respect to the Chief
Executive Officer if the Chief Executive Officer is a Participant, the
Committee, in his, her or its discretion, may waive or reduce the ten-year
service requirement with respect to a Participant. Notwithstanding the preceding
sentence, in the case of an Award subject to Section 409A of the Code, any such
waiver or reduction that could affect the timing of payment of a Participant's
Award shall occur no later than the end of the calendar year preceding the year
in which the Participant performs the services for which the Award is granted.






--------------------------------------------------------------------------------




(ab)“Stock Appreciation Right” means a right to receive the appreciation in the
value of a Share granted under Section 6.2 of the Plan.


(ac)“Stock Grant Award” means any right granted under Section 7.4 of the Plan.


(ad)“Share” means a share of common stock, par value of $1.00, of the
Corporation or any other securities or property as may become subject to an
Award pursuant to an adjustment made under Section 5.3 of the Plan.


(ae)“Subsidiary” means any corporation, joint venture, partnership, limited
liability company, unincorporated association or other entity in which the
Corporation has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls 50 percent or more of the total combined
voting or other decision‑making power.


III.    ADMINISTRATION


3.1    Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (a) designate
Participants; (b) determine the type or types of Awards to be granted to each
Participant; (c) determine the number of Shares to be covered by (or the method
by which payments or other rights are to be calculated in connection with) each
Award; (d) determine the terms and conditions of any Award or Award Agreement;
(e) amend the terms and conditions of any Award or Award Agreement, provided,
however, that, except as otherwise provided in Section 5.3 hereof, the Committee
shall not reprice, adjust or amend the exercise price of Options or the grant
price of Stock Appreciation Rights previously awarded to any Participant,
whether through amendment, cancellation and replacement grant, or any other
means; (f) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (g) determine whether, to what extent, and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(h) determine whether, to what extent and under what circumstances cash or
Shares payable to a Participant with respect to an Award shall be deferred
either automatically or at the election of the holder of the Award or the
Committee; (i) interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan; (j) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (k) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Corporation or any Subsidiary. A majority of the
Committee shall constitute a quorum. The acts of the Committee shall be either:
(a) acts of a majority of the members of the Committee present at any meeting at
which a quorum is present; or (b) acts approved in writing by a majority of the
members of the Committee without a meeting.




--------------------------------------------------------------------------------




3.2    Delegation. The Committee may delegate some or all of its power and
authority hereunder to the Chief Executive Officer or other executive officer of
the Corporation as the Committee deems appropriate; provided, however, that the
Committee may not delegate its power and authority with regard to: (a) the grant
of an Award to any person who is a 162(m) Employee or who, in the Committee's
judgment, is likely to be a 162(m) Employee at any time during the period an
Award hereunder to such employee would be outstanding; or (b) the selection for
participation in the Plan of an officer or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
Award to such an officer or other person.
3.3    Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan to fail to comply with the requirements of
Section 162(m) of the Code.
3.4    Liability and Indemnification of Plan Administrators. No member of the
Board or Committee, and neither the Chief Executive Officer nor any other
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with the Plan in good faith, and the members
of the Board and the Committee and the Chief Executive Officer or other
executive officer shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys' fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Corporation's Articles of Incorporation,
Bylaws, and under any directors' and officers' liability insurance that may be
in effect from time to time.
IV.    ELIGIBILITY


Participants in the Plan shall consist of such Eligible Employees as the
Committee in its sole discretion may select from time to time. The Committee's
selection of an Eligible Employee to be a Participant with respect to any Award
shall not require the Committee to select such Eligible Employee to receive any
other Award at any time.


V.    SHARES AVAILABLE FOR AWARDS


5.1    Shares Available. Subject to adjustment as provided in Section 5.3, the
total number of Shares available for all grants of Awards under the Plan shall
be 5,000,000 Shares. Shares to be issued under the Plan will be authorized but
unissued Shares or Shares that have been reacquired by the Corporation and
designated as treasury shares. Shares that are subject to Awards that terminate,
lapse or are cancelled or forfeited shall be available again for grant under the
Plan. Shares that are tendered by a Participant or withheld by the Corporation
as full or partial payment to the Corporation of the purchase or exercise price
relating to an Award or to satisfy tax withholding obligations relating to an
Award shall not be available for future grants under the Plan. In addition, if
Stock Appreciation Rights are settled in Shares upon exercise, the aggregate
number of Shares subject to the Award rather than the number of Shares actually
issued upon exercise shall be counted against the number of Shares authorized
under the Plan.


5.2    Accounting for Awards. For purposes of this Article 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards.






--------------------------------------------------------------------------------




5.3    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Corporation, issuance of warrants or other rights to
purchase Shares or other securities of the Corporation or other similar
corporate transaction or event affects the Shares such that an adjustment is
required to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of: (a) the number
and type of Shares (or other securities or other property) that thereafter may
be made the subject of Awards; (b) the number and type of Shares (or other
securities or other property) subject to outstanding Awards; and (c) the
purchase or exercise price with respect to any Award, provided such change is
made in accordance with the requirements of Treas. Reg. §
1.409A-1(a)(5)(iii)(E)(4).


5.4    Award Limitations.


(a)    Plan Limitation on Restricted Stock, Restricted Stock Unit, Performance
Share, Dividend Equivalent, Deferred Share Unit and Stock Grant Awards. No more
than 2,000,000 Shares (subject to adjustment as provided in Section 5.3 of the
Plan) shall be available under the Plan for issuance pursuant to Restricted
Stock, Restricted Stock Unit, Performance Share, Dividend Equivalent, Deferred
Share Unit and Stock Grant Awards; provided, however, that Shares subject to any
such Awards that terminate, lapse or are cancelled or forfeited shall again be
available for grants of Restricted Stock, Restricted Stock Units, Performance
Share Awards, Dividend Equivalents, Deferred Share Unit Awards and Stock Grant
Awards for purposes of this limitation on grants of such Awards.
(b)    Section 162(m) Limitation for Certain Types of Awards. No Participant may
be granted an Award or Awards under the Plan for more than 500,000 Shares
(subject to adjustment as provided in Section 5.3 of the Plan) in the aggregate
in any calendar year.


VI.    OPTIONS AND STOCK APPRECIATION RIGHTS


6.1    Options. The Committee may grant Options with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:
(a)    Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant if the Option is granted in substitution for a stock
option previously granted by an entity that is acquired by or merged with the
Corporation or a Subsidiary and provided further than such substitution is made
in accordance with the requirements of Treas. Reg. § 1.409A-1(a)(5)(iii)(E)(4).
(b)    Option Term. The term of each Option shall be fixed by the Committee, but
shall not be longer than ten years.




--------------------------------------------------------------------------------




(c)    Time, Method and Conditions of Exercise. The Committee shall determine
the time or times at which an Option may be exercised in whole or in part
including the applicable vesting period. The Committee shall also determine the
method or methods by which, and the form or forms (including, without
limitation, cash or Shares having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
6.2    Stock Appreciation Rights. The Committee may grant Stock Appreciation
Rights subject to the terms of the Plan and such additional terms and conditions
not inconsistent with the provisions of the Plan as the Committee shall
determine including the applicable vesting period. A Stock Appreciation Right
granted under the Plan shall confer on the holder thereof a right to receive
upon exercise thereof the excess of: (a) the Fair Market Value of one Share on
the date of exercise; over (b) the grant price of the Stock Appreciation Right
as specified by the Committee, which price shall not be less than 100% of the
Fair Market Value of the Share on the date of grant of the Stock Appreciation
Right; provided, however, that the Committee may designate a per share grant
price below Fair Market Value on the date of grant if the Stock Appreciation
Right is granted in substitution for a stock appreciation right previously
granted by an entity that is acquired by or merged with the Corporation or a
Subsidiary and provided further than such substitution is made in accordance
with the requirements of Treas. Reg. § 1.409A-1(a)(5)(iii)(E)(4). The term of
the Stock Appreciation Right shall be fixed by the Committee, but shall not be
longer than ten years.


VII.    STOCK AWARDS


7.1    Restricted Stock and Restricted Stock Units. The Committee may grant
Awards of Restricted Stock and Restricted Stock Units with the following terms
and conditions and with such additional terms and conditions not inconsistent
with the provisions of the Plan as the Committee shall determine:
(a)    Restrictions. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, satisfaction of Performance Measures or a performance period and a
restriction on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate. The
minimum vesting period of such Awards subject to satisfaction of a Performance
Measure shall be one year from the date of grant. The Committee shall determine
the vesting period of such Awards subject solely to satisfaction of a
performance period.
(b)    Forfeiture. Subject to Sections 8.5 and 10.1, upon a Participant's
termination of employment (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Corporation.




--------------------------------------------------------------------------------




(c)    Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time the Restricted Stock Award is granted and may
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Corporation. Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock. Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.
No Shares shall be issued at the time an Award of Restricted Stock Units is
granted. Rather, the Shares shall be issued and delivered to the holder of the
Restricted Stock Units upon the lapse or waiver of the restrictions applicable
to the Restricted Stock Units.
7.2    Deferred Share Units. The Committee may grant Awards of Deferred Share
Units subject to such terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine. All Deferred Share Units shall be
subject to a deferral period of not less than one year, and may, in addition, be
subject to such restrictions as the Committee may impose (including, without
limitation, satisfaction of Performance Measures or a performance period), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate. Deferred
Share Units may be granted without additional consideration or in consideration
of a payment by the Participant that is less than the Fair Market Value per
Share at the date of grant. No Shares shall be issued at the time Deferred Share
Units are granted. Rather, the Shares (or cash, as the case may be) shall be
issued and delivered upon expiration of the deferral period relating to the
Deferred Share Units (subject to the satisfaction of any applicable
restrictions). Any Deferred Share Unit Award that is subject to Code Section
409A shall satisfy the requirements of Code Section 409A. The minimum vesting
period of such Awards subject to satisfaction of a Performance Measure shall be
one year from the date of grant. The minimum vesting period of such Awards
subject solely to satisfaction of a performance period shall be three years from
the date of grant.
7.3    Performance Share Awards. The Committee may grant Performance Share
Awards denominated in Shares that may be settled or payable in Shares
(including, without limitation, Restricted Stock or Restricted Stock Units) or
cash. Performance Share Awards shall be conditioned solely on the achievement of
one or more Performance Measures specified by the Committee during such
performance period as the Committee shall specify, but in no event shall the
performance period be less than one year from the date of grant. Settlement or
payment of a Performance Share Award shall be made upon satisfaction of the
specified Performance Measures during the specified performance period.


7.4    Stock Grant Awards. The Committee may grant Shares without restrictions
thereon. Subject to the terms of the Plan, Stock Grant Awards may have such
terms and conditions as the Committee shall determine.
7.5    Dividend Equivalents. The Committee may grant Dividend Equivalents under
which a Participant granted a Restricted Stock, Restricted Stock Unit,
Performance Share, Deferred Share Unit or Stock Grant Award under this Article 7
shall be entitled to receive payment (in cash, Shares, other securities, other
Awards or other property as determined in the discretion of the Committee)
equivalent to the amount of any cash dividends paid by the Corporation to
holders of Shares with respect to a number of Shares determined by the
Committee. Subject to the terms of the Plan, such Dividend Equivalents may have
such terms and conditions as the Committee shall determine. Notwithstanding the
foregoing, with respect to Dividend Equivalents on Performance Share Awards,
such Dividend Equivalents shall only be settled or paid when the underlying
Performance Share Award is settled or paid pursuant to Section 7.3.




--------------------------------------------------------------------------------






VIII.    GENERAL PROVISIONS GOVERNING AWARDS


8.1    Consideration for Awards. Awards may be granted for no cash consideration
or for any cash or other consideration as may be determined by the Committee or
required by applicable law.
8.2    Awards Subject to Performance Measures. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant or exercisability of an Award or portion thereof. Subject
to the terms of the Plan and any applicable Award Agreement, the Performance
Measures to be achieved during any performance period, the length of any
performance period, the amount of any Award granted, the amount of any payment
or transfer to be made pursuant to any such Award, and any other terms and
conditions applicable thereto shall be determined by the Committee.


Notwithstanding anything in the Plan to the contrary, in the case of a
Participant who is a 162(m) Employee, a Performance Measure must be
pre-established by the Committee, must be objective, and must state, in terms of
an objective formula or standard, the method for computing the amount of
compensation payable if the Performance Measure is attained. A Performance
Measure is considered “pre-established” for purposes of this paragraph if it is
established in writing by the Committee no later than 90 days after the
commencement of a Performance Period, provided that the outcome is substantially
uncertain at the time the Committee actually establishes the Performance
Measure. However, in no event will a Performance Measure be considered to be
pre-established if it is established after 25 percent of a Performance Period
has elapsed. A Performance Measure is considered “objective” if a third party
having knowledge of the relevant facts could determine whether the Performance
Measure is met. A formula or standard is considered “objective” if a third party
having knowledge of the relevant performance results could calculate the amount
to be paid to the Participant. No Award to a 162(m) Employee based on the
satisfaction of Performance Measures shall be paid unless and until the
Committee has certified that the Performance Measures for the Performance Period
have been satisfied.


8.3    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Corporation or any Subsidiary. Awards granted in addition
to or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Corporation or any Subsidiary may be granted
either at the same time as, or at a different time from, the grant of such other
Awards or awards.


8.4    Forms of Payment under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the
Corporation or a Subsidiary upon the grant, exercise or payment of an Award may
be made in such form or forms as the Committee shall determine (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof), and may be made in a single payment or
transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.




--------------------------------------------------------------------------------




8.5    Termination of Employment. Except as otherwise provided in this Section
8.5 and Section 10.1, all of the terms relating to the exercise, cancellation,
forfeiture or other disposition of an Award granted under the Plan upon a
termination of employment with the Corporation of the holder of an Award shall
be determined by the Committee. Such determination shall be made at the time of
the grant of such Award and shall be specified in the Award Agreement relating
to the Award. Notwithstanding the foregoing, each Award granted under the Plan
shall become fully exercisable and vested upon the Participant's death or
Disability provided such Award had not then otherwise expired and the
Participant is employed by the Corporation on the date of death or Disability.
In addition thereto, in the case of an Award of an Option or Stock Appreciation
Right, each such Award shall become fully exercisable and vested upon the
Participant's Retirement Eligible Date, provided such Award had not then
otherwise expired and the Participant is employed by the Corporation on the
Retirement Eligible Date.
The Chief Executive Officer shall have discretion to accelerate the vesting of
any Award not subject to Section 409A of the Code. Notwithstanding the preceding
sentence, in the event the Chief Executive Officer is a Participant, for any
Award granted to the Chief Executive Officer not Subject to Section 409A of the
Code, only the Committee shall have discretion to accelerate the vesting of any
such Award.
8.6    Limits on Transfer of Awards. Except as otherwise provided by the
Committee or the terms of the Plan, no Award and no right under any Award shall
be transferable by a Participant other than by will or by the laws of descent
and distribution. The Committee may establish procedures as it deems appropriate
for a Participant to designate an individual, trust or other entity as
beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant's death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer an Option to any “family member” (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that: (a) such transfer may not be for
value (i.e., the transferor may not receive any consideration therefor) and the
family member may not make any subsequent transfer other than by will or by the
laws of descent and distribution; (b) no such transfer shall be effective unless
reasonable prior notice thereof has been delivered to the Corporation and such
transfer is thereafter effected subject to the specific authorization of, and in
accordance with any terms and conditions made applicable to by, the Committee or
the Board; and (c) the transferee is subject to the same terms and conditions
hereunder as the Participant. Each Award or right under an Award shall be
exercisable during the Participant's lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto) or, if
permissible under applicable law, by the Participant's guardian or legal
representative. No Award or right under any Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Corporation or any Subsidiary.


8.7    Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Corporation shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.




--------------------------------------------------------------------------------




8.8    Tax Withholding. The Corporation may take such action as it deems
appropriate to withhold or collect from a Participant the applicable federal,
state, local or foreign payroll, withholding, income or other taxes that are
required to be withheld or collected by the Corporation upon the grant,
exercise, vesting or payment of an Award. The Committee may require the
Corporation to withhold Shares having a Fair Market Value equal to the amount
necessary to satisfy the Corporation's minimum statutory withholding
requirements upon the grant, exercise, vesting or payment of an Award from
Shares that otherwise would have been delivered to a Participant. The Committee
may, subject to any terms and conditions that the Committee may adopt, permit a
Participant to elect to pay all or a portion of the minimum statutory
withholding taxes by: (a) having the Corporation withhold Shares otherwise to be
delivered upon the grant, exercise, vesting (other than on vesting of Restricted
Stock Units and Deferred Stock Units) or payment of an Award with a Fair Market
Value equal to the amount of such taxes; (b) delivering to the Corporation
Shares other than Shares issuable upon the grant, exercise, vesting or payment
of an Award with a Fair Market Value equal to the amount of such taxes; or (c)
paying cash. Any such election must be made on or before the date that the
amount of tax to be withheld is determined.


IX.    AMENDMENT AND TERMINATION; CORRECTIONS


9.1    Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan; provided, however, that, notwithstanding any other
provision of the Plan or any Award Agreement, prior approval of the stockholders
of the Corporation shall be required for any amendment to the Plan that:
(a)    requires stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Corporation;
(b)    increases the number of Shares authorized under the Plan as specified in
Section 5.1 the Plan;
(c)    increases the number of Shares subject to the limitations contained in
Section 5.4 of the Plan;
(d)    permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3.1(e) of the Plan;
(e)    permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Sections
6.1(a) and 6.2 of the Plan; or
(f)    would cause an exemption to Section 162(m) of the Code to become
inapplicable with respect to the Plan.
9.2    Amendments to Awards. Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Corporation under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the holder.
9.3    Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.






--------------------------------------------------------------------------------




X.    CHANGE IN CONTROL


10.1    Consequences of Change in Control. Notwithstanding any provision in the
Plan or any Award Agreement to the contrary:


(a)    In the event of a Change in Control described in Section 10.2(c) or the
approval by the holders of Shares of a plan of complete liquidation or
dissolution of the Corporation, in connection with which the holders of Shares
receive shares of common stock that are registered under Section 12 of the
Exchange Act: (i) all outstanding Awards shall become immediately vested and all
Options and Stock Appreciation Rights exercisable in full, with any applicable
Performance Measures deemed satisfied at the maximum level; and (ii) there shall
be substituted for each Share available under the Plan, whether or not then
subject to an outstanding Award, the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control. In the
event of any such substitution, the purchase price per share in the case of an
Option and the base price in the case of a Stock Appreciation Right shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding Options and Stock Appreciation Rights without an increase in the
aggregate purchase price or base price.


(b)    In the event of a Change in Control described in Section 10.2(a) or (b),
or in the event of a Change in Control pursuant to Section 10.2(c) or the
approval by the holders of Shares of a plan of complete liquidation or
dissolution of the Corporation, in connection with which the holders of Shares
receive consideration other than shares of common stock that are registered
under Section 12 of the Exchange Act, the Committee in its discretion may
require that each outstanding Award shall be surrendered to the Corporation by
the holder thereof, and each such Award shall immediately be cancelled by the
Corporation, and the holder shall receive, within ten days of the occurrence of
a Change in Control pursuant to Section 10.2(a) or (b), below, or within ten
days of the approval of the holders of Shares contemplated by Section 10.2(c) or
complete liquidation or dissolution of the Corporation, a cash payment from the
Corporation in an amount equal to: (i) in the case of an Option, the number of
Shares subject to the Option, multiplied by the excess, if any, of the Fair
Market Value of a Share on the date of the Change in Control, over the purchase
price per Share subject to the Option; (ii) in the case of a Stock Appreciation
Right, the number of Shares then subject to the Stock Appreciation Right,
multiplied by the excess, if any, of the Fair Market Value of a Share on the
date of the Change in Control, over the base price of the Stock Appreciation
Right; (iii) in the case of a Restricted Stock Award, Restricted Stock Unit
Award, Performance Share Award or Deferred Share Unit Award, the number of
Shares then subject to such Award, multiplied by the Fair Market Value of a
Share on the date of the Change in Control. In the event of a Change in Control,
each tandem Stock Appreciation Right shall be surrendered by the holder thereof
and shall be cancelled simultaneously with the cancellation of the related
Option. The Corporation may, but is not required to, cooperate with any person
who is subject to Section 16 of the Exchange Act to assure that any cash payment
in accordance with the foregoing to such person is made in compliance with
Section 16 and the rules and regulations thereunder.






--------------------------------------------------------------------------------




(c)    Notwithstanding anything in Section 10.1(b), if an amount becomes payable
with respect to an Award upon a Change in Control pursuant to Section 10.1(b),
the amount is subject to Section 409A of the Code, and the Change in Control
does not constitute a “change in the ownership or effective control” or a
“change in the ownership of a substantial portion of the assets” of the
Corporation within the meaning of Section 409(a)(2)(A)(iv) of the Code (applying
the minimum standards set forth in the accompanying Treasury Regulations for a
change in control to occur), then the amount shall not be paid upon the Change
in Control, but shall instead be paid at the earliest to occur of: (i) the
Participant's “separation from service” with the Corporation, provided, that if
the Participant is a “specified employee,” the payment date shall be the date
that is six months after the date of the Participant's separation from service
with the Corporation; (ii) when payment otherwise would have been made (absent
Section 10.1(b)), provided the payment is made at a “time” or according to a
“fixed schedule” consistent with Treas. Reg. 1.409A-3(a)(4); or (iii) the
Participant's death. For purposes hereof, “separation from service” shall mean
the Participant's separation from service with the Corporation and all of its
affiliates, within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations thereunder; and “specified employee” shall have the meaning set
forth in the HNI Corporation Executive Deferred Compensation Plan.


10.2    Definition of Change in Control. “Change in Control” shall mean:


(a)    the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (i) the then outstanding Shares (the “Outstanding
Corporation Common Stock”); or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation,
or (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section
10.2; or


(b)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or






--------------------------------------------------------------------------------




(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Business Combination”), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.


XI.    GENERAL PROVISIONS GOVERNING PLAN


11.1    No Rights to Awards. No Eligible Employee, Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Employees, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


11.2    Rights as Stockholder. No person shall have any right as a stockholder
of the Corporation with respect to any Shares or other equity security of the
Corporation which is subject to an Award hereunder unless and until such person
becomes a stockholder of record with respect to such Shares or equity security.


11.3    Governing Law. The Plan, each Award hereunder and the related Award
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Iowa and construed in accordance
therewith without giving effect to principles of conflicts of laws.


11.4    Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Corporation and, if requested by the Corporation,
signed by the Participant.


11.5    No Limit on Other Compensation Plans or Arrangements. Nothing contained
in the Plan shall prevent the Corporation or any Subsidiary from adopting or
continuing in effect other or additional compensation plans or arrangements.






--------------------------------------------------------------------------------




11.6    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Corporation
or any Subsidiary, nor will it affect in any way the right of the Corporation or
a Subsidiary to terminate a Participant's employment at any time, with or
without cause. In addition, the Corporation or a Subsidiary may at any time
dismiss a Participant from employment free from any liability or any claim under
the Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.


11.7    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


11.8    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation or any Subsidiary and a Participant or any
other person. To the extent that any person acquires a right to receive payments
from the Corporation or a Subsidiary pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of the Corporation
or the Subsidiary.


11.9    Securities Matters. The Corporation shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Corporation to be applicable are satisfied.


11.10    No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan. Any fractional share otherwise payable under the
Plan shall be settled in the form of cash.


11.11    Headings. Headings are given to the Articles, Sections and Subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.


11.12    Nontransferability. Except as set forth in Section 8.6, no Award or
other benefit payable at any time under the Plan will be subject in any manner
to alienation, sale, transfer, assignment, pledge, levy, attachment, or
encumbrance of any kind.


11.13    No Other Agreements. The terms and conditions set forth herein
constitute the entire understanding of the Corporation, the Subsidiaries and the
Participants with respect to the matters addressed herein.
11.14    Incapacity. In the event that any Participant is unable to care for his
or her affairs because of illness or accident, any payment due may be paid to
the Participant's spouse, parent, brother, sister, adult child or other person
deemed by the Corporation to have incurred expenses for the care of the
Participant, unless a duly qualified guardian or other legal representative has
been appointed.
11.15    Release. Any payment of benefits to or for the benefit of a Participant
that is made in good faith by the Corporation in accordance with the
Corporation's interpretation of its obligations hereunder, shall be in full
satisfaction of all claims against the Corporation and all Subsidiaries for
benefits under the Plan to the extent of such payment.




--------------------------------------------------------------------------------




11.16    Notices. Any notice permitted or required under the Plan shall be in
writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Corporation, or to the address last shown on the records of
the Corporation, if to a Participant. Any such notice shall be effective as of
the date of hand-delivery or mailing.
11.17    Successors. All obligations of the Corporation under the Plan shall be
binding upon and inure to the benefit of any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and or assets of the Corporation.
XII.    EFFECTIVE DATE AND TERM OF PLAN


The Plan originally became effective on May 8, 2007, the date it was approved by
the shareholders of the Corporation at the Corporation's annual meeting of
shareholders. Except as described below, the Plan, as amended and restated
herein, shall become effective on February 17, 2010. The terms of the Plan, as
amended and restated herein, apply to Awards granted on or after this date.
Notwithstanding the foregoing, certain changes made to the Plan by this
restatement are subject to, and dependent upon, shareholder approval. These
changes are those made to the definition of “Performance Measures,” set forth in
Article 2, Section (s) and to the Share limits set forth in Section 5.4. The
changes to the definition of “Performance Measures” shall not apply until the
shareholders of the Corporation approve these changes at their first annual
meeting that occurs after February 17, 2010. Prior to that date, or if the
shareholders do not to approve the changes, the terms of the Plan defining
Performance Measures, as in effect prior to February 17, 2010, shall continue to
apply. If the shareholders of the Corporation do not approve the increase in the
Share limits, then the Share limits as in effect prior to February 17, 2010
shall continue to apply.


The Plan shall terminate at midnight on May 7, 2017, unless terminated before
then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired. Notwithstanding the preceding sentence, the Plan shall
remain in effect for purposes of administering outstanding Awards as long as the
Awards are outstanding.






